     Case 4:17-cr-00242-JAS-EJM Document 96 Filed 02/20/20 Page 1 of 12



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     MICHAEL P. JETTE
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     E-mail: michael.jette@usdoj.gov
 6   Attorneys for Plaintiff
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9
      United States America,
10
                            Plaintiff,
11                                                          CR-17-00242-JAS-(EJM)
               vs.
12
      Dennis Raymond McPherron,                         GOVERNMENT’S POST-TRIAL
13                                                           MEMORANDUM
                           Defendant.
14
15         The United States of America, by and through its undersigned attorneys, MICHAEL
16
     BAILEY, United States Attorney for the District of Arizona, and Michael Jette, Assistant
17
18   United States Attorney, asks this Court to find the Defendant guilty of violating Title 18

19   U.S.C. Section 545 and submits the following memorandum and findings of fact in support.
20
                                         MEMORANDUM
21
           In order to prove intent under paragraph two of Title 18 U.S.C. Section 545 1, the
22
23   government need only show that the defendant knowingly brought prohibited items into the
24   United States. United States v. Davis, 597 F.2d 1237, 1240 (9th Cir. 1979). “Knowingly”
25
     refers to knowledge of the facts constituting the offense, as distinguished from knowledge
26
27
28         1
              The government has repeatedly stated that paragraph two of Title 18 U.S.C.
     Section 545, which requires general intent, is both the charge and theory of its case.
     Case 4:17-cr-00242-JAS-EJM Document 96 Filed 02/20/20 Page 2 of 12




 1   of the law.” Bryan v. United States, 524 U.S. 184, 184, 118 S. Ct. 1939, 1941, 141

 2   L. Ed. 2d 197 (1998).     An act is done knowingly “if it is done voluntarily and
 3
     intentionally and not because of mistake or inadvertence or accident or other
 4
     innocent reason.” United States v. Davis, 1240. Mistake in this contest refers to a
 5
 6   mistake of fact, not a mistake of law. See United States v. Pasillas-Gaytan, 192 F.3d
 7   864, 868 (9th Cir. 1999); United States v. Alghazouli, 517 F.3d 1179, 1195 (9th Cir.
 8
     2008) (Courts routinely hold that statues which only require knowing conduct
 9
10   constitute general intent crimes which only require knowledge of the facts

11   constituting the offense and do not require knowledge that the conduct is unlawful).
12
            In the present case, the Court has heard Defendant’s admission that he had
13
14   knowledge of the facts constituting the offense charged under Section 545. Transcript of

15   Proceedings, Evidentiary hearing, held 8/9/19, at 76-77. Defendant has testified that he
16
     knowingly entered the United States with feathers. Id. These feathers, being prohibited
17
     under Section 545. Defendant’s claim that he was unaware that his actions were prohibited
18
19   under law is irrelevant. 2 A mistake of law is not a defense for a general intent crime. Thus,
20   Defendant’s actions constitute a violation of the general intent crime defined under
21
     paragraph two of Section 545, because he knowingly entered the United States with
22
23   knowledge that he possessed feathers.

24          To interpret otherwise, or impose a burden on the government to show that there
25
     was not a mistake of law, would create an unreasonable standard. Because proving the
26
27
            2
28           In fact, the Defendant stated that he was aware of the law, but did not believe that
     the law applied to him. Id. at 80

                                                 -2-
     Case 4:17-cr-00242-JAS-EJM Document 96 Filed 02/20/20 Page 3 of 12




 1   absence of a mental state is nearly impossible, requiring proof that an action was not the

 2   result of a mistake of law would create a burden of proof higher than necessary to prove a
 3
     willful intent to defraud under paragraph one of 18 U.S.C. Section 545. Such a burden
 4
     could never have been the intention of the legislature as it would enable nearly every
 5
 6   smuggler of illicit goods to evade prosecution by claiming that they did not know that
 7   smuggling drugs was illegal. For example, substitute possession of feathers for the
 8
     possession of illegal drugs. Using the Defendant’s own analysis, the government would be
 9
10   required to prove that a defendant knew it was against the law to smuggle illegal drugs into

11   the United States. Such a reading of the law is in error and would be contrary to proving
12
     guilt relating to a general intent crime, which paragraph two of Section 545 is. Besides,
13
14   such a mens rea requirement would be antithetical to this Court’s understanding of border

15   enforcement policy.
16
            If a general intent showing of knowing is not enough, Defendant demonstrates a
17
     pattern of deceit through his highly inconsistent testimony and actions. Defendant’s
18
19   explanation for how he acquired the restricted feathers and the capacity in which he uses
20   them simply cannot account for the large amount of feathers found in his truck bed, and
21
     the rough condition in which many of them were found stored.
22
23          When examining intent to defraud the United States, evidence that shows the

24   defendant intended to avoid the customs laws, when those customs laws would prevent
25
     them from bringing a restricted item into the United States, can establish an intent to
26
27   defraud, especially when the smuggled items have some value. United States v. Boggus,

28


                                                -3-
     Case 4:17-cr-00242-JAS-EJM Document 96 Filed 02/20/20 Page 4 of 12




 1   411 F.2d 110, 113 (9th Cir. 1969) (finding that even seven dollars could help establish

 2   value used to establish intent).
 3
            Defendant claims that “a feather is a feather…Once it’s been blessed and sanctified
 4
     in ceremony, it becomes sacred and holy and the most revered…” Transcript of
 5
 6   Proceedings, Evidentiary hearing, held 8/9/19, at 83. According to Defendant, once
 7   blessed, these feathers become so holy that they have the power to cure cancer and save
 8
     lives. Id. at 75, 78. Defendant states that after spending two days of prayer, and using the
 9
10   eagle feathers, without a tipi ceremony, three cancerous tumors were removed from a

11   patients kidneys. Id. at 75. Defendant states that he was given a caracara feather fan, and
12
     that he had saved the giver’s life more than once. Defendant has several such stories where
13
14   he is given a feather of great significance by a member of a Native American Tribe. Id. at

15   69, 71, 78. Defendant describes how these feathers were intricately blessed and treated, to
16
     designate them for medicinal treatment or denote their holy status. Id. at 69, 83. Defendant
17
     states that it was solely in his capacity as a healer that he traveled to Mexico and that he
18
19   brought these sacred feathers with him as part of his healing equipment. Id. at 74.
20   Defendant relies on this narrative to establish his role as a healer, a steward of scared
21
     feathers, who is frequently required to travel across national borders with these feathers in
22
23   order to perform healing rituals in order to explain his possession of the feathers and justify

24   his failure to declare them to border patrol officials.
25
26
27
28


                                                  -4-
     Case 4:17-cr-00242-JAS-EJM Document 96 Filed 02/20/20 Page 5 of 12




 1          This testimony is irreconcilable with the fact that border patrol investigators found

 2   over 200 feathers 3 in Defendant’s truck bed, many of which were loosely stuffed into
 3
     garbage bags 4 and FedEx boxes 5, some even covered in feces as the Defendant stated in
 4
     trial. Investigators found many of these “most revered” items loosely stuffed in containers
 5
 6   meant for trash, buried underneath junk, in the most inaccessible part of the truck bed. Id.
 7   at 53-54. The treatment of these feathers based on the condition they were discovered in
 8
     by investigators is incompatible with Defendant’s explanation of them.
 9
10          The only explanation is that these loose, feces covered feathers, found stuffed in

11   trash bags, are just “feathers” as described Defendant 6, and that they are distinct from the
12
     sacred feathers, gifted to him for healing purposes, ornately fashioned into fans and stored
13
14   in a special wooden box in the truck. However, such a fact would be incompatible with

15   Defendant’s statement that he traveled to Mexico specifically to perform healing rituals. If
16
     the loose, soiled feathers were not sacred feathers, it would not make sense for Defendant
17
     to bring them on a healing mission. Furthermore, the sheer volume of feathers (211 feathers
18
19   total) conflicts with Defendant’s testimony about how the feathers are used and the potency
20   of the sacred feather’s healing power. 7
21
22
23
            3
24              Id. at 21.
            4
25              Id. at 24.
            5
26              Id. at 90.
            6
27              Id. at 83.
            7
28           Defendant stated that utilizing the eagle feathers, he was able to remove three
     cancerous tumors from a patient’s kidneys. Id. at 75.

                                                 -5-
     Case 4:17-cr-00242-JAS-EJM Document 96 Filed 02/20/20 Page 6 of 12




 1          Additionally, Defendant’s explanation that on a handful of occasions he was gifted

 2   single feathers 8 or a previously crafted fan 9 cannot explain how he was able to acquire over
 3
     200 feathers, let alone 211 feathers found in his truck bed during a single search. This large
 4
     volume of restricted feathers is especially alarming given how challenging it is for
 5
 6   legitimately recognized Native American Tribes to requisition protected feathers from the
 7   government, with there often being a waiting period in excess of one year. Id. at 33-34.
 8
            Defendant has repeatedly demonstrated deceptive intent, from his initial failure to
 9
10   disclose the feathers after passing numerous border signs which gave him proper notice

11   that he was trafficking prohibited items, to his continued refusal to disclose his possession
12
     of the feathers during initial interactions with border patrol agents, to irreconcilable
13
14   testimony and conflicting statements made at the evidentiary hearing. These actions prove

15   that Defendant intended to avoid and defeat the United States’ customs laws.
16
                                       FINDINGS OF FACT
17
            In addition to the facts outlined in the government’s analysis of Title 18 U.S.C.
18
19   Section 545, the government submits the following facts.
20   February 17, 2016
21
     1.     The Defendant presented himself for entry into the United States through the vehicle
22
23   entry lane at the Mariposa Port of Entry (POE);

24   2.     On his approach to the POE, U.S. Customs and Border Protection advisory sign
25
26
27          8
                Id. at 69, 71.
28          9
                Id. at 78.

                                                 -6-
     Case 4:17-cr-00242-JAS-EJM Document 96 Filed 02/20/20 Page 7 of 12




 1   advised all travelers that they are required to declare certain items which includes animal

 2   products;
 3
     3.     U.S. Customs and Border Protection Agricultural Specialists (CBPAS) Vasile and
 4
     Bridge, CBP Supervisory Agent Wlazlak, and U.S. Fish and Wildlife Services (USFWS)
 5
 6   Special Agent Kurey stated that bird feathers are animal products;
 7   4.     At the POE, the Defendant was asked by a CBP officer if he had anything to declare,
 8
     which included animal products;
 9
10   5.     The Defendant gave a negative declaration to animal products;

11   6.     The Defendant, however, did admit to possessing peyote;
12
     7.     The Defendant was asked to proceed to secondary for an agricultural inspection;
13
14   8.     Before the agricultural inspection began, CBPAS Vasile asked the Defendant again

15   if he had any items to declare, including animal products;
16
     9.     Again, the Defendant did not declare any animal products;
17
     10.    After the Defendant’s second negative declaration, CBPAS Bridge conducted an
18
19   inspection of his truck;
20   11.    CBPAS Bridge found approximately 211 feathers in trash bags and a FedEx box
21
     hidden underneath other items;
22
23    12.   The trash bags and FedEx box of feathers were located in the section of the truck

24   bed near the cabin, i.e. the section of the truck opposite the tailgate;
25
     13.    CBPAS Bridge stated that in her experience the feathers were purposefully
26
27   concealed from inspection;

28   14.    The Defendant admitted all the feathers were his;


                                                  -7-
     Case 4:17-cr-00242-JAS-EJM Document 96 Filed 02/20/20 Page 8 of 12




 1   15.    The Defendant admitted that he was asked to declare animal products two times

 2   upon his entry into the United States, and that he purposefully did not declare the feathers
 3
     hidden in trash bags and a FedEx box;
 4
     16.    The Defendant admitted to traveling to Mexico and then back to the United States
 5
 6   at least one to two times per year for the past 25 years;
 7   17.    The Defendant admitted he was asked the same declaration question multiple times
 8
     over the past 25 years, which included whether or not he had any animal products;
 9
10   18.    The Defendant stated the feathers in his possession included Golden Eagle, Bald

11   Eagle, Macaw, and feathers from other bird species;
12
     19.    The Defendant admitted that the Macaw feathers were from Mexico;
13
14   20.    The Defendant described all these feathers as “sacred” and “holy”;

15   21.    USFWS Special Agent Kurey, based on her extensive training and experience,
16
     identified that the Defendant had Golden Eagle and Bald Eagle feathers, Macaw feathers,
17
     Roadrunner feathers, and feathers of other bird species;
18
19   22.    The Defendant is not a Native American;
20   23.    The Defendant is not a member of any federally recognized Native American Tribe;
21
     24.    The Defendant is prohibited from possessing the Golden Eagle, Bald Eagle, and
22
23   other feathers pursuant to federal law;

24   25.    CBP Supervisory Agent Wlazlak stated that all CBP officers are trained to ask every
25
     person entering the United States to declare, among other items, animal products, which
26
27   include bird feathers; and

28   26.    CBPS Supervisory Agent Wlazlak stated that there exists no exception that allows


                                                 -8-
     Case 4:17-cr-00242-JAS-EJM Document 96 Filed 02/20/20 Page 9 of 12




 1   anyone returning to the United States from declaring any required item if they had left the

 2   United States with those items first.
 3
     Feathers
 4
            There was more than sufficient evidence that the Defendant possessed and brought
 5
 6   into the United States both Golden and Bald Eagle feathers, including expert testimony
 7   from USFWS Special Agent Kurey and the Defendant’s own admissions.
 8
            First, the Defendant himself during the Evidentiary Hearing (EH) admitted to
 9
10   possessing Golden and Bald Eagle feathers. At the EH, when the Defendant was being

11   questioned on direct by his attorney, he stated that among the feathers in his possession on
12
     the day charged were Golden and Bald Eagle feathers. In fact, his attorney drew reference
13
14   to this specific feathers stating that he would focus the rest of his questions on the Golden

15   and Bald Eagle feathers. Transcript of Proceedings, Evidentiary hearing, held 8/9/19, at 67,
16
     11-14. From then on, the Defendant makes continual reference to both the Golden and Bald
17
     Eagle feathers. Id., at 69, 72, 73, 75, 76, 77, 78, 80, 83, and 93.
18
19          Second, the Defendant, during cross-examination at his bench trial, was asked
20   multiple times about both the Golden and Bald Eagle feathers in his possession. In fact,
21
     during cross-examination, the Defendant had no objection to the feather lab report findings
22
23   stating that some of the feathers in his possession were in fact Golden and Bald Eagle

24   feathers. And during these questions, the government presented the Defendant with
25
     photographs of the Golden and Bald Eagle feathers, and it is the government’s recollection
26
27   that he self-identified both Golden and Bald Eagle feathers even reemphasizing to the Court

28   both the heritage and “medicinal” power of these feathers.


                                                  -9-
     Case 4:17-cr-00242-JAS-EJM Document 96 Filed 02/20/20 Page 10 of 12




 1           Third, the Defendant’s own admissions isn’t the only evidence this Court can

 2    consider. USFWS Special Agent Kurey stated, based on her extensive training and
 3
      experience, Golden and Bald Eagle feathers were included in the some 200 feathers the
 4
      Defendant was attempting to smuggle into the United States. In fact, USFWS Special
 5
 6    Agent Kurey was able to explain to the Court the difference between Golden and Bald
 7    Eagle feathers based on color and other physical characteristics of the feathers through the
 8
      photographs admitted (the government had even brought the actual feathers to court for
 9
10    demonstrative review, but the Court found the photos sufficient evidence). Photographs of

11    both the Golden and Bald Eagle feathers were admitted into evidence and were classified
12
      as either Golden or Bald Eagle feathers. USFWS Special Agent Kurey’s extensive training
13
14    and experience, which includes her ability identify and classify different kinds of bird

15    feathers, including Golden and Bald Eagle feathers is powerful evidence.
16
             In conclusion, the government has easily met its burden in proving beyond a
17
      reasonable doubt that the Defendant possessed both Golden and Bald Eagle feathers.
18
19    Indictment
20           The government charged the Defendant with bringing in certain merchandise
21
      contrary to law. The government then provides the Defendant with an example of the
22
23    merchandise he brought in contrary to law, which was “various bald eagle feathers.”

24    Listing out one set of feathers (i.e. Bald Eagle feathers) does not preclude the government
25
      from arguing other merchandise (i.e. other feathers) was brought into the United States
26
27    contrary to law by the Defendant.

28


                                                 - 10 -
     Case 4:17-cr-00242-JAS-EJM Document 96 Filed 02/20/20 Page 11 of 12




 1                                         CONCLUSION

 2           The government proved beyond a reasonable doubt that the Defendant possessed
 3
      Golden Eagle, Bald Eagle, Macaw, and other feathers in his vehicle, and attempted to enter
 4
      the United States with those feathers without declaring possession. In fact, the Defendant
 5
 6    attempted to hide the feathers—feathers he declared “sacred” and “holy”—in garbage bags
 7    and a FedEx box buried underneath other items in the bed of his truck. The Defendant
 8
      admitted that he was neither a Native American nor member of any federally recognized
 9
10    Native American Tribe. USFWS Special Agent Kurey identified the feathers, and the

11    Defendant himself admitted to the specific kinds of feathers in his possession.
12
             Last, 18 U.S.C. §545 paragraph two is a general intent crime, and the government
13
14    has proven beyond a reasonable doubt that the Defendant knew of his actions underlying

15    the smuggling of feathers into the United States. 10
16
17
18
19
20
21
22
23           10
                Even if this Court believes that paragraph one of §545 applies, the government
24    has proven that the Defendant knew that a failure to declare animal products was contrary
      to law. The Defendant upon entering in the United States was informed by a USCBP
25
      advisory sign about what items he was required to declare; was asked two times on
26    February 17, 2016 for his declaration and failure to do so would be in violation of U.S.
      law; and the Defendant over the past 25 years of returning to the United States from Mexico
27    was asked to declare multiple times.
28


                                                 - 11 -
     Case 4:17-cr-00242-JAS-EJM Document 96 Filed 02/20/20 Page 12 of 12




 1          As such, the government respectfully asks this Court to find the Defendant guilty.

 2
 3          Respectfully submitted this 20th day of February, 2020.

 4                                             MICHAEL BAILEY
                                               United States Attorney
 5                                             District of Arizona
 6                                             s/Michael P. Jette
 7                                             MICHAEL P. JETTE
                                               Assistant U.S. Attorney
 8
 9    Copy of the foregoing served electronically or by
      other means this 20th day of February, 2020, to:
10
11    Thomas Higgins, Esq.

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 12 -
